Biles, J.,
dissenting: I dissent from the majority’s holding that Sidney Gleason’s sentence was imposed in violation of the Eighth Amendment to the United States Constitution because the district court failed to explicitly instruct the jury that mitigating circumstances need not be proven beyond a reasonable doubt. The majority’s conclusion defies the United States Supreme Court’s established Eighth Amendment jurisprudence and lacks any persuasive analysis articulating why the circumstances in this case justify a departure from that precedent.
As the majority concedes, the issue for Eighth Amendment purposes is “whether there is a reasonable likelihood that the jury has applied the challenged instruction in a way that prevents tire consideration of constitutionally relevant evidence.” Boyde v. California, 494 U.S. 370, 380, 110 S. Ct. 1190, 108 L. Ed. 2d 316 (1990). But the majority pays only passing lip service to this test before *1211concluding that Gleason suffered a reversible injury to his Eighth Amendment rights. To accomplish this, the majority engages in the following rank speculation:
“Gleason’s jury was left to speculate as to die correct burden of proof for mitigating circumstances and reasonable jurors might have believed they could not consider mitigating circumstances not proven beyond a reasonable doubt. Thus, jurors may have been prevented from giving meaningful effect or a reasoned moral response to Gleason’s mitigating evidence, implicating Gleason’s right to individualized sentencing under the Eighth Amendment.” (Slip op. at 85.)
There is nothing in the record to substantiate this conjecture, and the majority points us to none. The majority’s conclusion appears to be that a per se violation-of the Eighth Amendment occurs if a jury instruction correctly states that the State bears the burden of proving aggravating circumstances beyond a reasonable doubt but fails to affirmatively state that mitigation evidence need not be proved beyond a reasonable doubt. But this alone cannot justify reversal under controlling Eighth Amendment precedent. See Kansas v. Marsh, 548 U.S. 163, 173, 126 S. Ct. 2516, 165 L. Ed. 2d 429 (2006); Walton v. Arizona, 497 U.S. 639, 651, 110 S. Ct. 3047, 111 L. Ed. 2d 511 (1990), overruled on other grounds hy Ring v. Arizona, 536 U.S. 584, 122 S. Ct. 2428, 153 L. Ed. 2d 556 (2002); see also Smith v. Spisak, 558 U.S. 139, 130 S. Ct. 676, 175 L. Ed. 2d 595 (2010) (instructions and jury forms at penalty phase did not violate Eighth Amendment by requiring jury unanimity as to existence of mitigating factors; instructions and forms did not explicitly advise jury mitigating circumstances need not.be unanimously found).
A fundamental defect in the majority’s analysis is its failure to distinguish between the Eighth Amendment’s constitutional requirements and the Kansas capital sentencing scheme’s statutory requirements. The majority concludes this court’s directive in State v. Kleypas, 272 Kan. 894, 40 P.3d 139 (2001) that juries be explicitly informed that mitigating factors need not be proved beyond a reasonable doubt somehow takes on federal constitutional dimensions because it “implicate[s] the broader Eighth Amendment principle prohibiting barriers that preclude a sentencer’s consideration of all relevant mitigating evidence.” (Slip op. at 83.) But *1212the majority acknowledges this conclusion is inconsistent with Walton, which the majority admits “should not be interpreted as creating any constitutional requirements as to how or whether a capital jury should be instructed on the burden of proof for mitigating circumstances.” (Emphasis added.) (Slip op. at 83) (citing Walton, 497 U.S. at 649-51).
The majority attempts to distinguish Walton on the grounds that Kansas’ capital sentencing scheme is different from the one at issue in Walton. Notably, the difference is that the Arizona state law at issue in Walton imposed a higher burden of proof than Kansas because in Arizona mitigating circumstances must be proved by a preponderance of the evidence. 497 U.S. at 649. The Kansas statute does not impose any burden of proof requirement, which means a capital defendant is not saddled with the burden of establishing mitigating circumstances by a preponderance of the evidence. I fail to see how this distinction is “critical”—as the majority portrays it—for Eighth Amendment purposes. State law does not define the scope of federal constitutional guarantees.
Put simply, the Eighth Amendment does not compel our directive in Kleypas, 272 Kan. at 1078, that any mitigating circumstance instruction must inform the jury that mitigating circumstances need not be proved beyond a reasonable doubt. See Marsh, 548 U.S. at 173 (holding Walton compelled conclusion Kansas capital sentencing scheme satisfied Eighth Amendment requirements because Kansas scheme was functionally identical to scheme found constitutional in Walton, except it provided benefit to defendants by placing no evidentiary burden on them). So a finding that Gleason’s jury instructions did not conform to the Kleypas requirement that jurors be informed that mitigating circumstances do not need to be proved beyond a reasonable doubt is not an adequate basis for concluding Gleason’s federal Eighth Amendment rights were violated.
But even if one assumes that portion of Kleypas is required by the Eighth Amendment, tire majority fails to adequately address the next Eighth Amendment inquiry required by Boyde by explaining how there is a reasonable likelihood the jury applied the instruction in a way that prevented consideration of constitutionally *1213relevant evidence. The majority simply concludes that reasonable jurors “might have believed they could not consider mitigating circumstances” or “may have been prevented from giving meaningful effect” to Gleason’s evidence. (Emphasis added.) (Slip op. at'85.)
When determining whether there is a reasonable likelihood the jury applied the instruction in a way that prevented consideration of constitutionally relevant evidence, the Boyde Court considered the language of the instruction in conjunction with what happened during the proceedings. See 494 U.S. at 383-86 (noting petitioner presented 4 days of evidence about his background and character, the jury’was instructed it must consider all evidence presented during any part of the trial, and the prosecutor “explicitly assumed,” in closing argument, drat the petitioner’s background and character should be considered by the jury but merely argued the mitigating evidence was minimal in comparison to the aggravating circumstances). In my view, the majority’s conclusion does not withstand a review of the evidence, instructions, and trial arguments.
Recall first the mitigating factors alleged. Gleason claimed: (1) His capacity to appreciate the criminality of his conduct was impaired; (2) he was relatively young—24 years old at tire time of the crime; (3) the public would be adequately protected if he were given a term of imprisonment; (4) he had an accomplice who significantly participated in planning and committing the crimes; (5) his accomplice received only a life sentence with eligibility for parole in less than 23 years; (6) he lacked contact with his mother in his early years because she was in jail; (7) he and his siblings were all in jail at the time; (8) he was obedient and an excellent student when he lived with his great aunt; and (9) his family loved him.
. Gleason’s mother, great aunt, brothers, and childhood pastor testified to these circumstances; and there was little, if any, dispute about the facts establishing their existence. As to this mitigating evidence, the district court instructed the jury:
“You may further consider as a mitigating circumstance any other aspect of the defendant’s character, background or record, and any other aspect of tire offense which was presented in either the guilt or penalty phase which you find may serve *1214as a basis lor imposing a sentence less than death. Each of you must consider every mitigating circumstance found to exist.”
And the court went on to tell die juiy that “[t]he appropriateness of exercising mercy can itself be a mitigating factor in determining whether the State has proved beyond a reasonable doubt that the death penally should be imposed.”
I see nothing in the instructions from which to conclude the jury was bewildered by them, or that there is a reasonable likelihood the jurors applied them in a way that prevented their full consideration of Gleason's mitigating factors evidence. Moreover, the parties’ closing arguments further dispel the notion diat there is a reasonable likelihood die jury would have applied the instruction in a way that prevented consideration of constitutionally relevant evidence.
In its closing argument, the State repeatedly told the jury it would be each juror’s “individual choice” to decide whether mitigating factors exist based upon “any evidence” to support a particular factor. The State never suggested mitigation had to be proved beyond a reasonable doubt or even under the lower preponderance of the evidence standard. To the contraiy, the State repetitively spoke about each mitigation factor alleged by Gleason by asking, “Did you hear any evidence about that?” or, “Can you find that one to exist based on tire evidence?” In other instances, the State simply conceded a factor’s existence, such as the accomplice’s involvement with the crime and that the accomplice received a life sentence with parole eligibility in less than 23 years.
Indeed, a fair review of the State’s closing argument shows little, if any, dispute by the prosecution as to the existence of the mitigating factors Gleason alleged and not a hint of argument that Gleason failed .to demonstrate any factor’s existence. Instead, the State centered its attentions on what weight those factors should be given in light of the aggravators, and there is no claim of error in that regard.
In Gleason’s closing arguments, his defense counsel told the jurors:
“You’re also told in [Instruction 7] that mitigators do not have to be proven unanimously. You all have to consider them, but if you believe something is a mitigator, *1215it goes on your scale, it doesn’t matter if anyone else 'places it on theirs. Likeioise, you independently lueigh those mitigators.” (Emphasis added.)
Defense counsel explained further that “[mjitigators are anything in your independent moral assessment whether it’s on this list in Instruction 7 or not.” And he later added:
“Any one of you who says no, I think that there’s mitigation, be it mercy, be it something on the list, be it something on your own that outweighs aggravation guarantees Sidney life. It’s minority rule in that regard. There’s a presumption of life.”
In other words, the penalty phase closing arguments by both the State and the defense did exactly what they were supposed to do— they helped the juiy understand the evidence and apply the law. See PIK Grim. 3d 56.00-D (2001 Supp.). And they did so in a manner consistent with the United States Supreme Court’s Eighth Amendment requirements. See Smith, 558 U.S. at 148; Boyde, 494 U.S. at 380-81; Mills, 486 U.S. at 384.
The instructions, evidence, and arguments of counsel all pointed the jury to do what it was supposed to do in the penalty phase— consider all of the mitigating factors supported by the evidence, as well as mercy for the defendant, and then render a decision on whether the death penalty should be imposed, i.e., whether tire State proved beyond a reasonable doubt that aggravating circumstances were not outweighed by any mitigating circumstances. There is nothing to show a reasonable likelihood that the jury applied the challenged instructions in a way that prevented consideration of constitutionally relevant evidence in this case.
For these reasons, I must conclude drat the majority’s rationale for reversing the sentence fails to conform to Eighth Amendment jurisprudence. I also conclude that Gleason’s other sentencing challenges provide no basis for properly overturning the jury’s verdict in the penalty phase of his case. I would affirm the sentence.
Moritz, J., joins the foregoing dissenting opinion.